 Case 2:18-cv-05792-CJC-JDE Document 112 Filed 06/08/20 Page 1 of 1 Page ID #:3308




 1                                                                 J S -6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   CARL JAMAL CHRISTIAN,           )            No. 2:18-cv-05792-CJC (JDE)
                                     )
12               Plaintiff,          )
                                     )            JUDGMENT
13               v.                  )
                                     )
14   COUNTY OF LOS ANGELES, et al., ))
                                     )
15               Defendants.         )
                                     )
16
17         Pursuant to the Order Accepting Report and Recommendation of
18   United States Magistrate Judge,
19         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
20   Plaintiff shall take nothing and this action is dismissed with prejudice as to
21   Defendants Valdovinos, Ghosn, and Schaper and without prejudice as to
22   Defendant Carmona.
23
24   Dated: June 8, 2020
25
26                                               ______________________________
                                                   ____________________
                                                                  _     _____
                                                 CORMAC
                                                  ORMAC J.  J CARNEY   Y
27                                               Chief United States District Judge
28
